Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received March 25th, 2022.  Claims 11-20, 25-29, 34, 37, 43, 46 have been withdrawn. Claims 35-36, 38, 44-45, 47 have been canceled. Claims 1-10, 21-24, 30-33, 39-42, 48-53 have been entered and are presented for examination.
Application 16/418,493 claims benefit of 62/417,579 (08/03/2018).
Response to Arguments
First, Examiner thanks Applicant for the explanation.
However, the Examiner still respectfully disagrees.
The “may” disclosed by Lee is not conditional.  The “may” suggests the PTRS can be transmitted.
Lee discloses a base station may predetermine potential PTRS locations such that PTRS collisions are distributed over all CSI-RS ports and then inform the UE of the potential PTRS locations through at least one of RRC, MAC-CE, and DCI (paragraph 0066).  Therefore, the UE knows the locations.
Lee discloses a first means to addressing a collision wherein if a PTRS collides with other reference signals (RSs) (e.g., CSI-RS, SRS, tracking RS, etc.), the frequency location of the PTRS may be shifted within a corresponding RB such that the PTRS is positioned at a frequency location capable of avoiding collisions with the other RSs (paragraph 0069).
Lee et al. further discloses a second means for when the PTRS is not shifted.  When the PTRS collides with the ZP CSI-RS, the PTRS may not be transmitted. In the case of an aperiodic non-zero-power (NZP) CSI-RS, if the base station explicitly instructs a UE to perform CSI estimation through the NZP CSI-RS, it may have a higher priority than the PTRS (paragraph 0122).  This situation is specific to aperiodic NZP CSI-RS. 
Examiner again argues, if the PTRS is not simultaneously transmitted, as Applicant suggests, there is no reason for the BS to instruct the UE to perform the CSI estimation since the BS also sends the UE the PTRS locations as in paragraph 0066.
	Regarding Applicant’s arguments for Krishnamoorthi et al. Krishnamoorthi et al. is only used to show multiple transmissions schedules where in the schedules are associated with priorities (paragraph 0056).  Examiner agrees, Krishnamoorthi et al. discloses uplink transmission, but again, it would be obvious to modify uplink to downlink since both UE and BS can have transmission schedules.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10, 21-24, 30-33, 39-42is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0389270) in view of Krishnamoorthi et al. (US 2016/0050686).
Regarding claims 1, 10, 21, 24, 30, 33, 39, 42, Lee et al. discloses a method of operating a user equipment (UE), comprising: selecting a first Reference Signal (RS) collision protocol based on one or more parameters (paragraphs 0114-0115, 0121-0122; 0142 [puncture; priority; CSI-RS/PRTS; Base Station indication]), the first RS collision protocol characterizing a manner by which the UE handles an overlap on at least one downlink resource of an RS of a first RS type scheduled in accordance with a first transmission schedule and an RS of a second RS type scheduled in accordance with a second transmission schedule (paragraphs 0114, 0121 [puncture; prioritize overlap resource; collision]), the first RS collision protocol characterized by the UE puncturing the RS of the second RS type from the second transmission schedule on the at least one overlapped downlink resource (see Figure 15 and paragraphs 0115-0116 [If a PTRS overlaps with a CSI-RS, the PTRS may be punctured]) while selectively measuring the RS of the first RS type on the at least one overlapped downlink resource in accordance with the first transmission schedule (paragraph 0122 [CSI estimation]), and monitoring the at least one overlapped downlink resource in accordance with the selected RS collision protocol (paragraph 0122 [CSI estimation; monitoring occurs in order to estimate]).
Lee et al. does not explicitly disclose wherein the one or more parameters comprise one or more resource configuration parameters associated with the first transmission schedule, the second transmission scheduled, or a combination thereof.
However, Krishnamoorthi et al. discloses multiple transmissions schedules where in the schedules are associated with priorities (paragraph 0056).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize the BS could indicate the locations of the RS to be measured which are prioritized via RRC such as in Lee et al. paragraphs 0066, 0105.  The motivation for this is to make the UE give priority to a specific RS.   
Regarding claims 2, 22, 31, 40, Lee et al. further discloses wherein the first transmission schedule includes one or more periodic transmissions of the RS of the first RS type, or wherein the first transmission schedule includes one or more aperiodic transmissions of the RS of the first RS type, or wherein the second transmission schedule includes one or more periodic transmissions of the RS of the second RS type, or wherein the second transmission schedule includes one or more aperiodic transmissions of the RS of the second RS type, or any combination thereof (paragraphs 0122-0123 [CSI-RS maybe aperiodic or periodic]).
	Regarding claims 3, 23, 32, 41, Lee et al. further discloses wherein the first RS type and/or the second RS type correspond to a Positioning Reference Signal (PRS), a Narrowband Positioning Reference Signal (NPRS), a Cell-specific Reference Signal (CRS), a Channel State Information (CSI) RS, a synchronization signal, a Demodulation Reference Signal (DMRS), or a Tracking Reference Signal (TRS) (paragraph 0014 [first RS may include at least any one of a channel state information -reference signal (CSI-RS), a sounding reference signal (SRS), and a tracking RS]).
Regarding claim 6, Lee et al. further discloses wherein the one or more parameters include one or more of a periodicity parameter, an ON/OFF bitmap parameter, a carrier frequency parameter, an occasion length parameter, an offset parameter and/or a muting parameter associated with RS transmissions as defined by the transmission schedule or the second transmission schedule (paragraphs 0122, 0124 [aperiodic given higher priority]).
Regarding claim 7, the references as combined above disclose all the recited subject matter in claim 6, but do not explicitly disclose wherein the one or more parameter includes the periodicity parameter, wherein selecting selects the second RS collision protocol if a periodicity of the first RS type is equal to a periodicity of the second RS type, and wherein selecting selects the first RS collision protocol based on the periodicity of the first RS type is not being equal to a periodicity of the second RS type.
However such a feature is obvious since if both RSs are periodic the UE would be able to make measurements at known instances, however, if only one RS was aperiodic then the UE would have to give priority to the aperiodic RS.  The motivation is to efficiently measure and report RSs.
Claims 4, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0389270) in view of Krishnamoorthi et al. (US 2016/0050686) as applied to claims 3, above and further in view of R1-1805284 (IDS)
Regarding claims 4, 51, the references as combined above disclose all the features of claim 3, but does not explicitly disclose wherein the first RS type corresponds to an NPRS as defined by 3rd Generation Partnership Project (3GPP) Release 14, and wherein the second RS type corresponds to an enhanced NPRS as defined by 3GPP Release 14.
However, R1-1805284 discloses legacy NPRS and a modified NPRS as defined by Rel-14 (see Figure 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a legacy NPRS and a modified NPRS could be transmitted in order to enable legacy device and new devices to measure respective NPRSs.   
Regarding claim 52, Lee et al. further discloses wherein the at least one downlink resource comprises one or more overlapped resource elements configured for both the first RS type and the second RS type (see Figure 15 and paragraphs 0115-0116 [If a PTRS overlaps with a CSI-RS, the PTRS may be punctured]).
Regarding claim 53, Lee et al. further suggests wherein the one or more overlapped resource elements configured for both the first RS type and the second RS type are not used for any measurement associated with the second RS type due to the puncturing in accordance with the first RS collision protocol (see Figure 15 and paragraphs 0115-0116 [If a PTRS overlaps with a CSI-RS, the PTRS may be punctured]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0389270) in view of Krishnamoorthi et al. (US 2016/0050686) as applied to claims 3, above and further in view of Bitra et al. (US 9,723,437).
	Regarding claim 5, the references as combined above disclose all the recited subject matter in claim 1, but does not explicitly disclose wherein the RS of the first RS type is scheduled in accordance with the first transmission schedule for transmission on a first Radio Access Technology (RAT), and wherein the RS of the second RS type is scheduled in accordance with the second transmission schedule for transmission on a second RAT.
	However, Bitra et al. discloses the positioning process that is initiated may include the initiation of one or more positioning processes that utilize first and/or second RAT reference signals of different wireless communications networks (e.g., LTE and/or non-LTE reference signals) wherein each has its own schedule (column 9, line 64 – column 10, line 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple RSs from different RATs in order to determine position.

Claims 8-9, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0389270) ) in view of Krishnamoorthi et al. (US 2016/0050686) as applied to claims 3, above and further in view of Bhattad et al. (US 2012/0076106).
	Regarding claim 8, Lee et al. further discloses puncturing the RS of the first RS type from the first transmission schedule and the RS of the second RS type from the second transmission schedule on the at least one overlapped downlink resource and/or one or more other downlink resources (paragraphs 0014-0015 [puncturing PTRS), but the references as combined above do not explicitly disclose in accordance with at least one muting pattern.
	However, Bhattad et al. discloses a muting pattern wherein no signal will be transmitted by the eNB so that other RSs can be measured (paragraph 0084, 0096, 0124).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UE can be given a muting pattern associated with one RS in order to take a measurement.
	Regarding claim 9, Lee et al. further discloses further comprising: determining that at least one other downlink resource overlaps with (i) a transmission of the RS of the first RS type scheduled in accordance with the first transmission schedule (paragraphs 0114, 0121 [puncture; prioritize overlap resource; collision; periodic]), (ii) a transmission of the RS of the second RS type scheduled in accordance with the second transmission schedule (paragraphs 0114, 0121 [puncture; prioritize overlap resource; collision; periodic]), wherein the monitoring the at least one overlapped downlink resources includes: puncturing both the RS of the first RS type and the RS of the second RS type from the first transmission schedule and the second transmission schedule, respectively, on the at least one overlapped and muted downlink resource if the first RS collision protocol prioritizes the at least one muting pattern above the first transmission schedule of the first RS type, or puncturing the RS of the second RS type from the second transmission schedule on the at least one overlapped and muted downlink resource while measuring the RS of the first RS type on the at least one overlapped and muted downlink resource (paragraphs 0114-0115 [puncturing PTRS]) if the first RS collision protocol does not prioritize the at least one muting pattern above the first transmission schedule of the first RS type (limitation not required to be performed), but does not explicitly disclose in accordance with at least one muting pattern.
	However, Bhattad et al. discloses a muting pattern wherein no signal will be transmitted by the eNB so that other RSs can be measured (paragraph 0084, 0096, 0124).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UE can be given a muting pattern associated with one RS in order to take a measurement.
	Regarding claims 48, 50, Lee et al. further discloses wherein the first RS collision protocol is selected based on the one or more parameters from a plurality of RS collision protocols (paragraphs 0114-0115, 0121-0122; 0142 [puncture; priority; CSI-RS/PRTS; Base Station indication]), but does not disclose wherein the plurality of RS collision protocols further includes a second RS collision protocol characterized by the UE puncturing both the RS of the first RS type and the RS of the second RS type from the first transmission schedule and the second transmission schedule, respectively, on the at least one overlapped downlink resource.
	However, the feature is obvious in light of Bhattad et al. which discloses puncturing and receiving RSs from a weaker cell (paragraphs 0122-0124).
	It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to recognize both PTRS and CSI-RS would need to be punctured in order to receive the CSI-RS of a weaker cell. 
	Regarding claim 49, Lee et al. further discloses wherein the one or more parameter include a periodicity parameter, and wherein the second RS collision protocol is configured to be selected if a periodicity of the first RS type is equal to a periodicity of the second RS type (paragraphs 0122, 0124 [aperiodic given higher priority]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465